Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  July 22, 2011                                                                       Robert P. Young, Jr.,
                                                                                                Chief Justice

  142177 & (15)                                                                       Michael F. Cavanagh
                                                                                            Marilyn Kelly
                                                                                      Stephen J. Markman
                                                                                      Diane M. Hathaway
                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                      Justices

  v                                                        SC: 142177
                                                           COA: 299228
                                                           Berrien CC: 2009-015594-FH
  DAVID IVAN FREEZE, II,
             Defendant-Appellant.
  _________________________________________/

         By order of April 28, 2011, the prosecuting attorney was directed to answer the
  application for leave to appeal the October 14, 2010 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.

         YOUNG, C.J. (concurring).

         Even assuming, without deciding, that an attorney renders ineffective assistance of
  counsel where he fails to advise his client that the client will be required to register under
  the Sex Offender Registration Act (SORA) if he pleads guilty, see People v Fonville, ___
  Mich App ___ (No. 294554, issued January 25, 2011), defendant in this case cannot
  demonstrate prejudice necessary to accord relief. See Strickland v Washington, 466 US
  668 (1984); People v Carbin, 463 Mich 590 (2001). As the Berrein Circuit Court
  determined at a hearing conducted pursuant to People v Ginther, 390 Mich 436 (1973),
  even though defense counsel advised defendant that counsel was unaware whether
  defendant would have to register as a sex offender if he pleaded guilty to two counts of
  possessing child sexually abusive material and one count of using a computer to commit
  the crime, defendant nevertheless pleaded guilty with the actual knowledge that he might
  have to register as a sex offender. Because, by his own admission, defendant agreed to
  plead guilty with the knowledge that SORA registration might be required, he cannot
  demonstrate a reasonable probability that the result of the proceeding would have been
  different even if counsel had informed him of the mandatory SORA registration
  requirements.
                                                                                                              2



      MARKMAN and MARY BETH KELLY, JJ., join the statement of YOUNG, C.J.

       MARILYN KELLY, J., would remand this case to the trial court for reconsideration
in light of People v Fonville, ___ Mich App ___ (2011) (Docket No. 294554, decided
January 25, 2011).

      ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        July 22, 2011                       _________________________________________
       y0719                                                                Clerk